Title: To Benjamin Franklin from Margaret Stevenson, 16 March[–11 April 1779]
From: Stevenson, Margaret
To: Franklin, Benjamin


My Dear Sir
Cheem March: 16[–April 11] 1779
I receved your kind Letter of Jany 25, verey good of you Indeed to grartfice a poor old woman but old as I am my filings of friendshipe and grattued will allways reemane, i own i was afread of your esteem lessing, and allthoe i never expecte to see you moere If i hear your weel it gives me Pleasuer, morer if you ware hapey for that you cannot be to Luese so many of your Dear friends by the Swoerd, and many say you Blew up all this mischive, that is hard Indeed, but thoe thay charge you, theay know you Better.
I shall endever to send the Pot, as for the Paces of Eliphants Tooth I never saw it, after Mr Williams sent your Books. Whin I was at Margait(?), and soon as I could Lett the Hous I Packit all your things and carid them to Norththumbland Court with me— I soposs Jona W—— sent it with the goods to Philadilapy when you see him I hope it will be heard of I shall be very sorey to be thougt ever to have neglicted the caire of aney thing that belonged to my worthy friend, I have hear your aoeconemest the siver Milke Pott kip bright the chain I hartily wish it may be recover:d—
2 Box: sparmoacity candles som knife Cep in a Box Left at Mrs Lechmers 4 Shifled Stickes for Candlis your Silk Coat if you Rember Mrs Wright had the Wast Coat & Breches thar may be more than I mention: but I am shuer the Toth is not, soo careful was to bring the wax for your Eletrelecole exsperment some small Glass Tubes in a long Box and papers which i am now writing one sum quickslver the wetherhous, why shur, cold not, miss of so Large a thing as the Ivery. I rember it well and hope you find it— Mr Viny fichs me to his Hous in too or three days I shall then goe to Henley and in quire what his deands ar I doe not Recolicat that ever he cam to me with aney Bill if had I should sertanly have Paid him as I dide every one excepet the Barber which Refusd be caus I de not know how your accot. stude— he sed verey well he should write to his Banker for you to Pay him— you diser to know my acconat stands—
I know not that you ar atall in my Debt, but have inclosd all that I have paid and J: Wll.—— you know I am not Equile Settell accot. you allways dide it for me—and when you have time Pleas to doe it Mrs Hewson has Coped the Bills for fear of acciedans.
When in Towen I will Endever to geat the Pot & heater sent, I wishs you had pointd out some way that mit be Lickly for it but I shall Triy for it lickwise the drawing, Poor Viny I hope he will doe weel he has maney freinds. I writ you Last year when I was at Vinys to taker of the famliy as she Lain of Girll poor Child he came out off time, but thay ar verey happey and she is a kind affectnat Wiff— Bess is in a bad state of health, I shal clows this when I am thear—
Now my Deast friend I thanck you for the faover of your friendly Letter, but I am apperhesive that you thought me in a Piy Crust thums as you youst to tell me sometimes, mayby I was a litell, but why becauss I had worght, and not anssred— by Mr. Petree write a longe letter to my Dear Temple, I did not wish to take up your time but Expectd him to say every thing to you in my behalf. Pray is he weel dos he know his Mother is dead— Please my Love to him—
I hope he is verey, affectionat and Dutiful, I dont dout him you dont mention Mrs Beach what most she feill for her Dear father wheris Mr Beach? Combs I hear is in London and his wife is dead thines this arivel.
It give me grat Plesuer that you tell me your happey and have nothing to complain of may you ever be so— I am shuer your genrous Thoung never speaks the thing your Hairet disprovs now I hope your Pleased with bad spealing.
I am Much obleged to my good friend for his kind Inquerey with Regard to my health, I thank god for haveing Nother Complant then shackings hands, which is ba enevef but I make Shifte sivest meall make Bread and Pasty &ct: take the caire Off all Domistak Sarviss so your to know I am yossful yeet—but you ar miss stackin, we ar not in a Country Town it is only a small vilage & know Neighbours in Winter, however its as well: the Children ar Nois a Neufe(?) your godson was put to Scool the Day after your Brithday. Dor. Papers was the health of the day and a Goudy Day te was: the Girle drewe your Houner. She was not a littl Prowed, now dont you tirey: noe pray dont I am a littel afraid, your to Poilit for me now your finshing yor Edigtion— but good sceins will oblige you to Look back at your old-Landlady, and Reember— I can not forgit you, I most however Try to give a litle Rein for I know you have tender filings Mrs. Blunt gave us a Cow she was wissus, and went to drive her from Eating the Cabbig she Tost me down, thar I laye my Daughter Children & maid, scraming the Creaetur stamping her head and foot tied I heald the Rope at arms Length that she cold not Treed on my Sthomak I Lay tell all most spent, but haply for me I was thrown upon Cabbges she found, a dillichous and powerfuly she pourd her froth on my Fass than My Poor arms and thiys wear Black & Blew for maney Days— our Boy Thomas is standing by bids tell you he all ways Nocke glass at your health, when Everr wee drink wine say In dede he is Pritey felow but verey small the Girll Tall & Lareg the mother humers them to much, she Teach them when thay will be taught but that not for you to know so i shal bed you Good Night, and will drinke your Health Satturday night—
I shal benig agane next weeke.
I have seen Henly he has noe Accot. for I pad him, but forgot Sent for him to know what your Deat was, he sed you ode him Nothing for I had Pad him in a month affter you was gone how came such a Report, to Be mad— he sed I spocke to 2 or 3 friend, Pray how wass thay—Dr Pristly & Price he sed; but told them he was pade every one he was, he was glad to hare you did not goe off in Debt, why, to be shuer you cold not Suspect it (he had heard so) will that is harde upon me for i pad Evrey won that had aney demads & he Left me Cash to discharg all I thike He is a poor Crauter and I am tired so you mak it out. He is pad, you will find it in Williams Acct. I in close all the Paper I have as you desird my acct. I do not know how to settile nor know that your aney in my Debt when you have time you will find Poly tells me she is in your debt 4:14:6 so if you find the Ballnes in faover of me Pleas to deucit that, charg it to me—
My Dear, I have bine Long writg this and now fill a shamd to send, but have Wait:d the Drawing you mention:d— Mr Viny has had drawins but not to Plas so he got the out of the Magazine—I shall send the Book by Dr. Ingenhous he thinks to sait out sone & bring your Coper and I own I hope the Elfants Tooh is at Philad. sartenly W—— packit it up with the Books—
I hear you have ben unweel Latly, i pray God allmity for your health & Peacs all your frinds Love & Esteem you None More than Dear Sir Your most afft. and Most oblied frind for Ever and Ever Amen
Margt Stevenson
from Mach 16 to April 11 Craven Street

Mrs Wrights Daughter tells me her mother intends bring in all her family to franes dont be Surprisd if i packe my self up with her figers, and Pipe upon you.

